Citation Nr: 9922074	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a duodenal ulcer.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1969 to 
April 28, 1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO determined that new 
and material evidence had not been presented to reopen a 
claim of service connection for duodenal ulcer.  The veteran 
also appeals a September 1995 decision by the RO denying 
nonservice-connected benefits.  The veteran appeals these 
decisions.


FINDINGS OF FACT

1. Service connection for a duodenal ulcer was denied by 
means of a rating decision in March 1970 and continued by 
means of a November 1991 RO decision.

2.  The service medical records received subsequent to 
November 1991 are not "new."

3.  The private medical records from Dr. Robert Allen, 
Southeast Alabama Medical Center, and Flowers Hospital, 
received subsequent to November 1991, are "new" but are not 
"material."

4.  The veteran's testimony at a March 1998 hearing before a 
RO Hearing Officer and at a June 1999 Travel Board Hearing is 
not "new." 

5.  The veteran has less than 90 days of active wartime 
service.


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision, wherein denial of 
service connection for a duodenal ulcer was continued, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the November 1991 
decision does not serve to reopen the veteran's claim for 
service connection for a duodenal ulcer.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  Basic eligibility to receive nonservice-connected VA 
disability pension benefits is not established. 38 U.S.C.A. § 
1521(j)(1) (West 1991); 38 C.F.R. § 3.3(a)(3)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for
Service Connection of Duodenal Ulcer

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a duodenal ulcer was denied by the RO 
by means of a rating decision rendered in March 1970 as his 
duodenal ulcer was found to have preexisted his active 
service.  The veteran was furnished with notice of this 
decision in April 1970.  At that time, the RO considered the 
evidence of record, which included the veteran's service 
medical records.  The record does not show that a notice of 
disagreement was filed or that an appeal was perfected within 
one year after notification of the RO's decision.  Therefore, 
the decision of March 1970 became final in April 1971 (one 
year after notification).  38 C.F.R. § 3.104 (1998). 
Subsequent to this original rating, the veteran made several 
attempts to reopen his claim based on the submission of new 
and material evidence.  Prior to the present action, the most 
recent notice of denial was sent to the veteran in November 
1991.  The record does not show that a notice of disagreement 
was filed or that an appeal was perfected within one year 
after notification of this decision.   Therefore, the 
decision of November 1991 became final in November 1992, and 
is the most recent final disallowance of his claim.  Evans; 
see also 38 C.F.R. § 3.104 (1998).

The evidence submitted after the November 1991 decision 
includes copies of the veteran's service medical records, 
treatment records from Dr. Robert F. Allen, hospitalization 
at Southeast Alabama Medical Center, hospitalization at 
Flowers Hospital, testimony at a hearing before a RO Hearing 
Officer, and testimony before the Board at a Travel Board 
Hearing. 

The veteran's service medical records are not "new."  They 
are merely copies of information that has previously been 
associated with his claims folder.  Additionally, the service 
medical records were considered in the prior rating action in 
March 1970.  Therefore, the re-submission of his service 
medical records does not serve to reopen his claim.

The evidence submitted subsequent to November 1991 also 
contains private medical records from Dr. Robert Allen from 
1995.  These records include treatment for back disabilities, 
including lumbar strain, disc herniation, and bilateral 
sacroiliac joint inflammation as well as depression secondary 
to his chronic pain.  This evidence is "new" in that it 
presents information which had not previously been associated 
with the veteran's claim folder.  However, the information is 
not "material."  The information does not bear directly and 
substantially on the issue at hand which is whether the 
veteran's duodenal ulcer was either incurred in, or was 
aggravated by, active service.  Accordingly, the evidence 
from Dr. Allen does not serve to reopen the veteran's claim 
of service connection for a duodenal ulcer.

The veteran has also submitted evidence of hospitalization as 
Southeast Alabama Medical Center.  In September 1970, he was 
hospitalized with abdominal pain due to his duodenal ulcer.  
In February 1971, he was hospitalized with complaints of 
severe upper abdominal and substernal chest discomfort 
associated with nausea and vomiting.  The final diagnosis was 
acute viral gastritis.  In April 1978, he was admitted with 
afferent loop syndrome and severe gastritis and underwent a 
gastroscopy with resection of gastrojejunal anastomosis and a 
gastroduodenostomy.  In December 1989 he was hospitalized 
complaining of weakness.  A diagnosis of anemia, 
multifactorial, due to B-12 and iron deficiencies, and volume 
depletion was noted upon discharge.  The veteran has also 
submitted evidence of hospitalization at Flowers Hospital in 
October 1974 for a subtotal gastrectomy due to severe 
duodenal ulcer disease with antritis and partial gastric 
obstruction.  A final diagnosis of peptic ulcer disease with 
obstruction was given.    

The medical evidence of hospitalization at Southeast Alabama 
Medical Center and Flowers Hospital is "new."  It presents 
information that had not previously been associated with the 
veteran's claims folder.  However, the new evidence is not 
material.  The new medical evidence does not address the 
issue of the etiology of his gastrointestinal diseases.  This 
evidence of hospitalization does not show that his current 
disabilities were either incurred in, or aggravated by, 
service.  The new medical evidence merely shows continued 
treatment for various disabilities.  Therefore, the Board 
finds that the medical treatment records received subsequent 
to November 1991 do not constitute "new and material" 
evidence sufficient to reopen the veteran's claim for service 
connection of a duodenal ulcer.  

The evidence subsequent to November 1991 also includes 
testimony given by the veteran at a March 1998 hearing before 
a Regional Office Hearing Officer and a June 1999, Travel 
Board Hearing before the undersigned Board Member.  The 
testimony given at these hearing is not "new."  The veteran 
merely restates his contention that his disability was due to 
service.  He also states the nature of his current 
disability.  He does not present any additional evidence 
which would bear directly on the etiology of his disability.  
In other words, he has not presented "new and material" 
evidence that shows that his disability did not pre-exist 
service or that a pre-service disability was aggravated by 
service.  Accordingly, the Board must find that his testimony 
does not bear directly on the issue at hand, which is the 
etiology of his disability.  Therefore, his testimony does 
not serve to reopen his claim for service connection for a 
duodenal ulcer.  

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection of a 
duodenal ulcer. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998); see also 38 U.S.C.A. § 7104(b) (West 1991).

II.  Entitlement to Nonservice Connected Pension

As stated above, the veteran served on active duty from 
February 4, 1969 to April 28, 1969, after which he received 
an honorable discharge.  This leaves the appellant with only 
about 83 days of creditable wartime service.

The appellant has applied for improved pension benefits based 
upon nonservice-connected disabilities.  As pertinent to this 
appeal, these benefits are only available to those veterans 
who served in the active military service "for ninety days 
or more during a period of war."  38 U.S.C.A. § 1521(a) & 
(j)(1).  The alternative service requirements set forth at 38 
U.S.C.A. § 1521(j) (2-4) are not relevant to this appeal 
since the appellant was not discharged from service because 
of a service-connected disability, nor is he shown to have 
had such a disability in April 1969 which would have 
warranted discharge from service for disability; he does not 
have countable service for a period of ninety consecutive 
days, wartime or peacetime; and he does not have two or more 
separate periods of active service during more than one 
period of war.

Therefore, the Board concludes that the evidence fails to 
demonstrate that the appellant had 90 or more days of 
countable wartime service, which is the applicable threshold 
legal requirement to establish his basic eligibility to 
receive pension benefits.  In cases such as this, where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a duodenal ulcer.  
Entitlement to nonservice connected pension is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

